Exhibit 23.1 Deloitte & Touche LLP 5140 Yonge Street Suite 1700 Toronto ONM2N 6L7 Canada Tel: 416-601-6150 Fax: 416-601-6151 www.deloitte.ca Consent of Independent Registered Chartered Accountants We consent to the incorporation by reference in this Amendment No. 1 to Registration Statement No. 333-178190 on Form F-3 of our report dated February28, 2011, relating to the consolidated financial statements of Intellipharmaceutics International Inc. (the “Company”) appearing in the Company’s Form 20-F for the year ended November 30, 2010, and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Independent Registered Chartered Accountants Licensed Public Accountants Toronto, Canada December 21, 2011
